.Thompson, J.,
delivered the opinion of the court.
In this case, an appeal was granted to this court by the circuit court of Knox county on the twenty-fourth day of July, 1889. A transcript was filed in this court on the twentieth of September, 1889. The appellant has filed no assignment of errors, statement or brief, *425and the cause has been taken as submitted on' the regular call of the docket. We have delayed the disposition of the cause, to enable the parties, if so minded, to stipulate for the setting aside of the submission and for the filing of briefs, or, in the absence of such stipulation, to give the appellant an opportunity to show cause for not prosecuting the appeal. Although an application has been made at the bar, on behalf of the appellant, for leave to file a statement and brief, no good cause has been shown for not filing a statement and brief before the cause was taken as submitted, and no stipulation of the parties has been filed whereby the respondent has consented to the setting aside of the submission. We must, therefore, proceed to enforce-the rule applicable in such cases; and it is, accordingly, ordered that the appeal be dismissed.
All the judges concur.